DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 5/23/22.
The declaration under 37 CFR 1.132 filed 6/2/22 is insufficient to overcome the rejection of claims 1-3 based upon Keller (US 6966773) and Keller (‘773) in view of Keller (US 8905760 B2) as set forth in the last Office action because:  the declaration does not address the explicit disclosures of the Keller (‘773) document and is not commensurate with the scope of the claims.
Briefly, the declaration states that the “wound compression extension covers the entire wound” which is not commensurate with the scope of the claims, which only requires the extension to compress the adjacent gum tissue around the seal (claims 1 and 2) or compress the wound to some degree (claim 3).  Additionally the declaration lists multiple diseases that the Keller device allegedly cannot treat, however this is also not commensurate with the scope of the claims, which only require the broader “chronic  wound”.  The Examiner notes the instant disclosure defines periodontal disease as a chronic would.  The declaration then states that the extension of the Keller ‘773 tray does not contact the gum tissue and it does not induce compression, however this is a direct contradiction to the disclosure of Keller ‘773.  Keller ‘773 explicitly discloses that the lingual extension compresses the gum tissue that has the wound (periodontal disease) around the seal of the tray (see Keller ‘773, col 8, lines 10-15).  Further, Keller’773 explicitly discloses that the use of the device impedes deterioration of the gum (see col. 3, lines 1-3).  Still further, Keller ‘773 explicitly discloses that the length and thickness of the extension can be manipulated to achieve a desired compression and pressure generated by the device (see col 9, lines 12-36).  Accordingly, the Examiner maintains that the disclosure of Keller ‘773 and the instant disclosure makes it explicitly clear that 1) periodontal disease is a wound of the gum, 2) Keller teaches an extension that compresses the gingival tissue around the seal of the device (wound tissue), 3) that such treatment impedes gum deterioration and 4) that the lingual extension can be modified to achieve desired pressure/compression.  As such, taken as a whole and as best understood by the Examiner, it appears the declaration addresses a specific embodiment of the Keller device, of which Keller ‘773 clearly discloses other embodiments which are used and capable of being used as claimed; otherwise it appears that the declaration directly contradicts or otherwise may invalidate the Keller ‘773 patent.  It is unclear otherwise whether Applicant is attempting to differentiate the extent or degree of the compression of the instant device from that of the prior art, however such statements or arguments are not commensurate with the scope of the claims. Therefore, the declaration has been fully considered but is not sufficient or persuasive to overcome the rejections relied on.  
Drawings
The subject matter of this application requires illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The disclosure is objected to because of the following informalities: The recited “outer portion” of claims 1 and 2 is not supported by the original specification.  Correction is required.  No new matter should be entered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the term “a raised seal surrounding said recess corresponding to a location along the patient’s gum line for applying a medication along only an outer portion of the patient’s gum line” is indefinite.  Specifically it is unclear whether the seal surrounds the recess or is applied along only an outer portion of the gum line.  Additionally, should Applicant maintain that the seal surrounds the recess (e.g. is on all sides) it is then unclear how medication could be applied along only an outer portion of the gum line, since the seal and sulcus surround the tooth, and medication would migrate to other surfaces in use.  Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 6966773).
Regarding claim 1, Keller discloses a chronic wound management apparatus (e.g. tray 10; tray used to treat periodontal disease of teeth and adjacent gum tissue, see abstract and below; instant specification at [0004] states that periodontal disease is a chronic wound) fitted to at least one or more teeth of a patient's upper or lower arch for the application of medications to the teeth and to adjacent gum tissue (see Figs. 1-5 and citations below) and for compression of the adjacent gum tissue for treatment of periodontal disease (see col 8, lines 10-15), said apparatus being of resilient elastomeric material molded to substantially conform to said teeth and gum tissue (see col 3, lines 34-35), said apparatus having at least one recess (40) formed to conform to the teeth (see below), a raised seal (44) surrounding said recess corresponding to a  location along the patient's gum line for applying a medication along only an outer portion of the patient's gum line when the patient's teeth are disposed in the recess (as best understood by the Examiner, see col 6, lines 14-27 and below; seal can surround or only be on outer portion of teeth/gums; medication capable of being applied as desired), said recess containing a quantity of the medication (45) and a propulsion agent (see abstract and below) such that upon installation of said apparatus on the patient's teeth the medication is forced onto the surface of the teeth and subgingivally by the seal into any pockets in the patient's gums proximate said teeth (see citations below); and, a wound compression extension (46) surrounding said raised seal wherein said wound compression extension is configured to compress the adjacent gum tissue to impede deterioration of the gum (see col 8, lines 10-15 and col 2, line 66 through col 3, line 3), wherein the propulsion agent generates pressure within said recess so as to direct the medication onto the patient's teeth and into any of said pockets in the patient's gums proximate said teeth (see abstract, col 3, lines 1-12, 34-65; col 4, lines 3-10; col 5, lines 6-22, 50-52, 63-66; col 6, lines 1-27, 38-67; col 7, lines 1-27, 60-67; col 8, lines 1-19, 36-50; col 9, lines 12-37).  
Regarding claim 2, Keller discloses a chronic wound management apparatus (10, see explanation and citations above) for delivering a medicament (45) subgingivally and compressing gingival tissue (see citations above) comprising a molded body that substantially conforms to at least a portion of a patient's dentition and adjacent gingival tissue (e.g. body of tray 10, see citations above), said body comprising: at least one recess (40) formed therein that is adapted to snugly accommodate the crown portion of at least certain of the patient's teeth, wherein the recess contains a quantity of a medicament (45) and a propulsion agent (see citations above), a raised seal (44) projecting outwardly from said body and surrounding said recess at locations corresponding to only an outer portion of the patient's gum line proximate the patient's teeth (as best understood by the Examiner, see citations and explanation above), whereby the seal directs the medicament subgingivally and onto the patient’s teeth (see citations and explanation above), and a wound compression extension (46) extending from the raised seal corresponding to and compressing the gums wherein said wound compression extension is configured to compress the adjacent gum tissue to impede deterioration of the gum (see citations and explanation above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Keller (US 8905760 B2; hereafter Keller 2).
Regarding claim 3, Keller discloses a method for treating a chronic wound of the periodontal tissue in a subject in need thereof (e.g. application of medicament at teeth and gums having periodontal disease; as explained and cited to above, instant application classifies periodontal disease as a chronic wound), said method comprising: applying an antimicrobial agent (45) to a subgingival portion of a tooth and surrounding gingival tissue with a periodontal tray (10; see abstract and citations above), compressing the chronic wound (e.g. compressing gums and adjacent tissues, see col 8, lines 10-15 and citations above), wherein the method reduces at least one of edema or inflammation (implicitly by treatment of infection, inflammation will be resolved as disease is resolved; see all citations and explanations above with regards to claims 1-2).  Keller does not specifically teach surgically removing bacteria associated with the chronic wound as required.  
Keller 2, however, teaches a method for treating a chronic wound of the periodontal tissue (periodontal disease) comprising applying a medicament via a tray and surgically removing bacteria associated with the chronic wound, thereby treating the infection, reducing at least one of edema or inflammation (see abstract, col 9, lines 19, 38-60 and col 14, lines 41-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Keller to include the surgical treatment step of Keller 2, as such modification would remove pathogenic bacteria and reduce the risk of further infection via those bacteria invading host cells of the host tissues, which may be impervious to other treatment methods (see Keller 2, citations above). 
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments to the objection to the specification, the Examiner notes that the MPEP requires the specification to provide antecedent basis for all claimed terms.  While the term at issue is not new matter since it was present in the original claims, it still must be listed in the specification.  See MPEP 608.01(O) and FP 7.49.
Regarding Applicant’s arguments to the objection to the drawings, the Examiner notes that a figure is required to facilitate understanding of the claimed apparatus, just as in the other Keller inventions.  The Examiner notes that a figure is even further required to facilitate understanding in light of the argued differences between the prior art device and that of the instant invention.  No new matter should be entered. 
Regarding the rejections under 35 USC 112, the Examiner notes that the claimed term remains indefinite for the explicit reasons provided above in view of Applicant’s amendments.  
Regarding the arguments to the prior art rejections and the Keller declaration, the arguments have been fully considered but are not persuasive.  The declaration states that the “wound compression extension covers the entire wound” which is not commensurate with the scope of the claims, which only requires the extension to compress the adjacent gum tissue around the seal (claims 1 and 2) or compress the wound to some degree (claim 3).  Additionally the declaration lists multiple diseases that the Keller device allegedly cannot treat, however this is also not commensurate with the scope of the claims, which only require the broader “chronic  wound”.  The Examiner notes the instant disclosure defines periodontal disease as a chronic wound.  The declaration then states that the extension of the Keller ‘773 tray does not contact the gum tissue and it does not induce compression, however this is a direct contradiction to the disclosure of Keller ‘773.  Keller ‘773 explicitly discloses that the lingual extension compresses the gum tissue that has the wound (periodontal disease) around the seal of the tray (see Keller ‘773, col 8, lines 10-15).  Further, Keller’773 explicitly discloses that the use of the device impedes deterioration of the gum (see col. 3, lines 1-3).  Still further, Keller ‘773 explicitly discloses that the length and thickness of the extension can be manipulated to achieve a desired compression and pressure generated by the device (see col 9, lines 12-36).  Accordingly, the Examiner maintains that the disclosure of Keller ‘773 and the instant disclosure makes it explicitly clear that 1) periodontal disease is a wound of the gum, 2) Keller teaches an extension that compresses the gingival tissue around the seal of the device (wound tissue), 3) that such treatment impedes gum deterioration and 4) that the lingual extension can be modified to achieve desired pressure/compression.  As such, taken as a whole and as best understood by the Examiner, it appears the declaration addresses a specific embodiment of the Keller device, of which Keller ‘773 clearly discloses other embodiments which are used and capable of being used as claimed; otherwise it appears that the declaration directly contradicts or otherwise may invalidate the Keller ‘773 patent.  It is unclear otherwise whether Applicant is attempting to differentiate the extent or degree of the compression of the instant device from that of the prior art, however such statements or arguments are not commensurate with the scope of the claims.
Applicant’s arguments further allege the same issues as explained above and also contradict the disclosure of the Keller patent.  Further, the Examiner notes that in claims 1-2, “wound compression” is not required by the claims and not commensurate with the scope of the claims, which only require the extension to be configured to compress the adjacent gum tissue to impede deterioration thereof.  As noted above Keller explicitly discloses the compression of the gum tissue and prevention of deterioration of the gum (see citations above).  As such, compression of the gum tissues/wound occurs in Keller, no matter for how long, and as such would impede the deterioration of the gums at least to some degree.  Should Applicant believe there is a difference in the particular amount of compression applied, to what degree it compresses the gums and what benefits it provides, such terminology or relationship should be listed in the claims.  Further, although claim 3 requires compressing the chronic wound, as explained above, periodontal disease is defined by the instant specification as wounded gums (chronic wound of the gum).  As such, compressing the gums, no matter for how long, reads on the term “compressing the chronic wound”.  Further, the statement “wherein the method reduces at least one of edema or inflammation” does not state that the compression alone or directly results in the reduction of edema or inflammation.  For example the reduction in inflammation or edema in the method of the Keller prior art can be due to the surgical removal or antimicrobial agent, so long as compression is still applied (which Keller discloses occurs).  Therefore, Applicant’s arguments have been fully considered but are not commensurate with the scope of the claims and are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20160000544 teaches a similar tray for treatment of the gums.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772